PER CURIAM.
Sheldon Hepburn appeals an order summarily denying his third motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850. We affirm the order because the motion is impermissibly successive. Indeed, taking judicial notice of our own files, this court has already rejected appellant’s claim that he could not be habitualized for the life felonies on which he entered his guilty plea.* Hepburn v. State, 730 So.2d 688 (Fla. 3d DCA 1999) (table). This court has also previously rejected appellant’s challenge to the factual basis for his guilty plea on the crime of armed burglary. See Hepburn v. State, 737 So.2d 1097 (Fla. 3d DCA 1999) (table).
Affirmed.

 That is so because in 1995, the legislature amended the habitual offender statute to allow habitualization on a life felony. See ch. 95-182, § 1, Laws of Fla. Appellant committed the crimes involved here after the effective date of the amendment.